Marshall, J.
(concurring in part, dissenting in part). Until today, this court steadfastly has resisted the proposition that loss of privacy is inevitable in modern society and must be accepted. Commonwealth v. Blood, 400 Mass. 61 (1987). Commonwealth v. Thorpe, 384 Mass. 271, 275 (1981), cert. denied, 454 U.S. 1147 (1982). Now we are told that “[a]ny expectation of privacy in a telephone conversation is not objectively reasonable, because a person is not reasonably entitled to assume that no one is listening in on an extension telephone.” Ante at 600.
The defendant in this case received at his home two telephone calls from a friend. Part 2 of the court’s opinion concludes that it was unreasonable for the defendant “to assume that the conversation would not be heard by a third party.” He should have considered the possibility that the friend made the calls at *602the urging of the police and that police officers were secretly monitoring and recording the conversations on an extension telephone. In other words, the citizens of this Commonwealth are now on notice that when a friend telephones, police officers may be listening — and it is unreasonable for them to assume otherwise. Sophisticated electronic surveillance, intruding in all spheres previously understood to be protected, is a reality of our society; it is not only telephone equipment, whether grounded, cordless, or cellular, that makes the confidentiality of our private conversations increasingly uncertain. We may no longer have any “objectively reasonable” expectation that a friend or neighbor, or a passerby for that matter, may not be eavesdropping on our most intimate conversations in our homes. Must we also assume from this that police officers may be listening, perhaps with the connivance of a friend, and that anything we say may be used by the State against us?
The interest this court sought to protect in Blood is “the expectation of the ordinary citizen, who has never engaged in illegal conduct in his life, that he may carry on his private discourse freely, openly, and spontaneously without measuring his every word against the connotations it might carry when instantaneously heard by others unknown to him and unfamiliar with his situation or analyzed in a cold, formal record played days, months, or years after the conversation.” United States v. White, 401 U.S. 745, 790 (1971) (Harlan, J„ dissenting). The decision today undermines this “sense of security” in dealing with one another, Thorpe, supra at 285, that citizens of this Commonwealth may rightly expect. The real issue here is whether police officers must obtain a search warrant before engaging in this kind of surreptitious eavesdropping in private homes. It is not a great burden for them to do so, and it makes a great difference in preserving the security of the private conversations of all citizens. I would require a search warrant before police officers may engage in this most intrusive practice.
I respectfully dissent from part 2 of the court’s opinion.